Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 07/07/2021. Claims 1 and 3-27 are now pending in the application. Claims 1, 3, 5-8, 10, 15, 17, 18, 21, 22, 25, and 26 have been amended. Claim 2 has been canceled.
The objection to claims 2, 3, 5, 8, 15, 17, 18, and 25 have been withdrawn in view of amendment to the claims/remarks filed on 07/07/2021.

Terminal Disclaimer
The terminal disclaimer filed on 07/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers 9,734,362 and 10,671,817 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Young Sun Kwon (Reg. No. 78,445) on 07/21/2021.
Please amend claims 8, 15, 21, and 22 and cancel claim 23 as follows:

8. (Examiner’s Amendment) A user input apparatus comprising:
a communicator comprising a circuit configured to communicate with an electronic
device;
a display; and
a processor configured to:
control the communicator to transmit a first control signal relating to a first user
input to the electronic device to execute a first application from among a plurality of first
applications in the electronic device, the plurality of first applications being applicable in the
electronic device and different from each other,
control the communicator to receive, from the electronic device, information
regarding a second application, which corresponds to the executed first application and is
generated at the electronic device,
execute the second application in the user input apparatus to be displayed on the
display based on the received information, and
transmit a second control signal relating to a second user input in the executed
second application to the electronic device, so that the electronic device changes an image
displayed with respect to the first application to correspond to the second application displayed
on the user input apparatus based on the transmitted second control signal.


connecting the user input apparatus in communication with an electronic device;
controlling to transmit a first control signal relating to a first user input to the electronic
device to execute a first application from among a plurality of first applications in the electronic
device, the plurality of first applications being applicable in the electronic device and different
from each other;
controlling to receive, from the electronic device, information regarding a second
application, which corresponds to the executed first application and is generated at the electronic
device, to execute the second application in the user input apparatus; and
transmitting a second control signal relating to a second user input in the executed second
application to the electronic device based on the received information, so that the electronic
device changes an image displayed with respect to the first application to correspond to the
second application executed in the user input apparatus based on the transmitted second control
signal.

21. (Examiner’s Amendment) An electronic device configured to execute a first
application and controllable by a user input apparatus receiving a user input, the electronic
device comprising:
a communicator comprising a circuit configured to communicate with the user input
apparatus;
a display; and
a processor configured to:
in response to a first user input being received from the user input apparatus,
control the display to change an image displayed with respect to the first application to
correspond to a second application executed in the user input apparatus, and




in response to information being received from the user input apparatus which
executes a pre-designated control application, change the image displayed with respect to the
first application to correspond to the pre-designated control application executed in the user input
apparatus,
wherein the information is generated by the user input apparatus in response to a second
user input at the user input apparatus, the information is about the first application that is
controlled by the pre-designated control application, and the information about the first
application is generated at the user input apparatus using information about identification of the
first application included in the pre-designated control application.

22. (Examiner’s Amendment) The electronic device of claim 21, wherein the processor is
configured to:
in response to the first user input being received from the user input apparatus in which a
basic control application is executed, control the display to change an image displayed with
respect to the first application to correspond to the basic control application executed in the user
input apparatus





23. (canceled)

	Reasons for Allowance
Claims 1, 3-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The statement of reasons for allowance is the same as stated in Office action dated 04/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536.  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687 
adnan.aziz@uspto.gov